Citation Nr: 0529883	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-02 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1953 to 
May 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.  The veteran filed his 
notice of disagreement in October 2002, the RO issued a 
statement of the case in February 2003, and the veteran 
perfected his appeal later that month.  At that time, the 
veteran requested a Board hearing in Washington, D.C., and 
this was ultimately scheduled to take place in November 2004.  
The veteran failed to report for this hearing, and his 
representative submitted an "Informal Hearing Presentation" 
in January 2005.  

In the January 2005 Informal Hearing Presentation, the 
veteran's representative contended that the veteran has 
bilateral tinnitus secondary to his service-connected 
bilateral hearing loss.  This matter has not been developed 
or certified for appeal and is not inextricably intertwined 
with the issue now before the Board.  Therefore, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Notice under the Veteran Claims Assistance Act of 2000 (VCAA) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  To date, the veteran has 
not been provided a VCAA notice letter which specifically 
addresses all these elements in the context of this claim.

Further, the veteran last underwent a VA audiology 
examination in May 2002, over three years ago.  Because the 
report of this examination is too dated to properly be 
considered 'contemporaneous,' a new examination is needed.  
Clinical data taking into account treatment of bilateral 
hearing loss since April 2002 (the last time VA outpatient 
records were associated with the claims file) should also be 
secured.

Therefore, the Board remands for the following:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim.  

2.  Seek (with any needed assistance from 
the veteran) clinical records from all 
private and VA doctors and medical care 
facilities (VAMCs, hospitals, HMOs, etc.) 
who have treated him for hearing loss 
since April 2002.  Pursue all logical 
follow-up development in this regard.   

3.  Thereafter, arrange for an 
audiological evaluation with audiometric 
studies at the appropriate VA facility, 
to determine the current severity of the 
veteran's bilateral hearing loss.

4.  Re-adjudicate the claim on appeal.  
If it remains denied, provide the veteran 
and his representative with a 
supplemental statement of the case which 
summarizes the evidence and analyzes all 
legal authority.  Allow appropriate time 
for response.


The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  He is advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


